Section 60B of G. L. c. 231 provides that, after a panel’s finding for a defendant physician, “the plaintiff may pursue the claim through the usual judicial process only upon filing bond” and “[i]f said bond is not posted within thirty days of the tribunal’s finding the action shall be dismissed.” The provision that the claim may be preserved judicially only if a bond is filed indicates a legislative intent that the claim may not otherwise be pursued. The purpose of the medical malpractice tribunal statute would be undercut if a plaintiff were to be allowed to start all over again. See McMahon v. Glixman, 379 Mass. 60, 64 (1979) (plaintiff who fails to file bond “runs the risk of being out of court entirely” in taking pretrial appeal from tribunal finding).
The judgment is vacated, and judgment shall be entered dismissing the action with prejudice.

So ordered.